DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 5/9/2022. As directed by the amendment, claim 2 was canceled, claims 1, 3-6 were amended, and no new claims were added. Thus, claims 1 and 3-6 are pending for this application.
  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Colman (US 2009/0137920) in view of Arsenault (US 2017/0347918) in view of Ahmad (US 2017/0119279).
Regarding claim 1, Colman disclose (Fig. 1, 2B) a method of storing data in a disposable breathing tube assembly, comprising: 
providing the breathing tube assembly comprising (1) a breathing tube (adaptor 120) having a breathing opening (opening of adaptor 120 connected to user’s mouth) and an atmospheric opening open to atmospheric air (opening of adapter 120 opposite of breathing opening, see Fig. 1), and a breathing passageway between the breathing and atmospheric openings, and (2) a transport tube (transport tube 113) that is fluidly coupled to the breathing passageway;
utilizing the breathing tube assembly to obtain a sample by having a patient use the breathing tube to breathe in atmospheric air and exhale through the breathing tube in a steady state manner (user inhales and exhales, such that inhaled and exhaled breath are collected, see paragraph [0040]. Because atmospheric opening is not connected to a ventilator, air inhaled is interpreted as atmospheric air).
While Colman discloses the transport tube connects to a gas analyzer (paragraph [0041]), Colman does not disclose the transport tube comprises a coupling having electronics, and therefore does not disclose the step of operating the electronics within the coupling to store (a) patient specific identifier; and (c) session result data. However, Arsenault teaches (Fig. 1, 6-7) a method of storing data in a disposable comprising a transport tube (end body 26) comprising a coupling (RFID 75) having electronics, operating electronics contained within the disposable to store (a) patient-specific identifier (“patient name”, paragraph [0049]), and (c) session result data (e.g. “which test has been performed”, paragraph [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Colman to include a coupling having electronics and the step of operating the electronics within the coupling to store (a) patient specific identifier; and (c) session result data, as taught by Arsenault, for the purpose of storing patient specific data in the device itself so that a user and their breathing device are directly linked in order to prevent misassignment of breathing data.
Modified Colman does not disclose that the date and time stamp is stored on the electronics. However, Ahmad teaches electronics (ROM chip) of a disposable that stores date and time stamps of usage (paragraph [0477]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Colman to include storing date and time stamp data, as taught by Ahmad, for the purpose of allowing a user to identify when testing/diagnosis occurred for a given sample (paragraphs [0469] and [0477]), thereby allowing for more accurate analysis and recordkeeping of patient data.
Regarding claim 3, modified Colman discloses the sample comprises breathing gases (paragraph [0040] Colman).

Claims 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Colman (US 2009/0137920) in view of Arsenault (US 2017/0347918) and Ahmad (US 2017/0119279), and futher in view of Heanue (US 2020/0245898. Note that while the filing date of Heanue (5/29/2019) is after the filing date of the earliest priority document (Provisional application 62/430293, filed 12/5/2016), claims 4-6 are subject matter that are new to this application, which was filed after the filing date of Heanue (5/14/2020)).
Regarding claim 4, modified Colman discloses sending information from the analytical device to the electronics (paragraph [0049] of Arsenault), but does not disclose operating the electronics comprises receiving respiratory parameters.
However, Heanue teaches (Fig. 1-7) operating electronics comprises receiving respiratory parameters (disposable cartridge 500 includes a RFID tag, and the base unit writes determined respiratory parameters (e.g. breath volume, assay analysis) onto the chip, see paragraph [0061]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Colman to include operating the electronics comprises receiving respiratory parameters, as taught by Heanue, for the purpose of allowing the disposable to contain analyzed information throughout analysis process in case the disposable is required to travel to different locations (paragraph [0063] Heanue).
Regarding claim 5, modified Colman discloses using the electronics to store patient identification information (paragraph [0049] of Arsenault), but is silent regarding using the electronics to store respiratory parameters. However, Heanue teaches (Fig. 1-7) using the electronics to store respiratory parameters (disposable cartridge 500 includes a RFID tag, and the base unit writes, and therefore stores, determined respiratory parameters (e.g. breath volume, assay analysis) onto the chip, see paragraph [0061]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Arsenault to include regarding using the electronics to store respiratory parameters, as taught by Heanue, for the purpose of allowing the disposable to contain analyzed information throughout analysis process in case the disposable is required to travel to different locations (paragraph [0063] Heanue).
Regarding claim 6, modified Colman discloses patient specific identifier, but does not disclose the patient specific identifier comprises one or more of age of a patient, height of the patient, and the body mass index of the patient.
However, Heanue teaches (Fig. 1-7) patient specific information that includes age of the patient (paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Colman so that the patient specific identifier includes an age of patient, as taught by Heanue, for the purpose of providing additional information to identify the patient who used the device, as well as to allow analysis of patient sample to be analzyed based on patient’s age (e.g. different diseases or conditions are more or less prevalent based on age).
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim 1-2 and 5-7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent Application No. 16/810,087 in view of Arsenault (US 2017/0347918) and Ahmad (US 2017/0119279). 
 Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Application ‘087 claim 7
Instant application claim 1
Claim 1. A method of sampling steady state breathing air of a person, comprising:

providing a breathing tube having an oval breathing opening, a circular atmospheric opening open to atmospheric air, and a breathing passageway between the breathing and atmospheric openings, wherein the breathing passageway is tapered from the breathing opening to the atmospheric opening, 

positioning the person's mouth about the oval breathing opening, and having the person use the oval breathing opening to breathe in atmospheric and exhale  through the breathing tube in a steady state manner, such that breaths of the person pass with laminar flow through the breathing passageway; and 

using a sampling tube coupling an opening disposed within the breathing passageway to sample air from a breath passing through the breathing passageway.

Claim 6. The method of claim 1, further comprising coupling the sampling tube to a transport tube.

Claim 7. The method of claim 6, further comprising coupling a monitor at an end of the transport tube.

A method of storing data in a disposable breathing tube assembly comprising: 

Providing the breathing tube assembly comprising (1) a breathing tube having a breathing opening and an atmospheric opening open to atmospheric air and a breathing passageway between the breathing and atmospheric openings, and (2) a transport tube that is fluidly coupled to the breathing passageway and that comprises a coupling having electronics;

Utilizing the breathing tube assembly to obtain a sample by having a patient use the breathing tube to breathe in atmospheric air and exhale through the breathing tube in a steady state manner; and

Operating the electronics contained within the coupling of the transport tube to store (a) patient-specific identifier, (b) date and time stamp and (c) session result data.



 
Thus, it is apparent, for the broadening aspect, that Application ‘087 claim 7 includes features that are not in Instant application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since Instant application claim 1 is anticipated by Application ‘087 claim 7, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over Application ‘087 claim 7 with respect to the broadening aspect.
With respect to the additional features recited in application claim 1, Application ‘087 claim 7 fails to recite the transport tube comprises a coupling having electronics, and therefore does not disclose the step of operating the electronics within the coupling to store (a) patient specific identifier; and (c) session result data. However, Arsenault teaches (Fig. 1, 6-7) a method of storing data in a disposable comprising a transport tube (end body 26) comprising a coupling (RFID 75) having electronics, operating electronics contained within the disposable to store (a) patient-specific identifier (“patient name”, paragraph [0049]), and (c) session result data (e.g. “which test has been performed”, paragraph [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 7 of Application ‘087 to include a coupling having electronics and the step of operating the electronics within the coupling to store (a) patient specific identifier; and (c) session result data, as taught by Arsenault, for the purpose of storing patient specific data in the device itself so that a user and their breathing device are directly linked in order to prevent misassignment of breathing data.
Modified Application ‘087 claim 7 does not disclose that the date and time stamp is stored on the electronics. However, Ahmad teaches electronics (ROM chip) of a disposable that stores date and time stamps of usage (paragraph [0477]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Application ‘087 claim 7 to include storing date and time stamp data, as taught by Ahmad, for the purpose of allowing a user to identify when testing/diagnosis occurred for a given sample (paragraphs [0469] and [0477]), thereby allowing for more accurate analysis and recordkeeping of patient data.
Regarding claim 3, modified Application ‘087 claim 7 discloses the sample comprises breathing gases (see claim 1 of application ‘087).

Clims 4-6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent Application No. 16/810,087 in view of Arsenault (US 2017/0347918) and Ahmad (US 2017/0119279) and futher in view of Heanue (US 2020/0245898. Note that while the filing date of Heanue (5/29/2019) is after the filing date of the earliest priority document (Provisional application 62/430293, filed 12/5/2016), claims 4-6 are subject matter that are new to this application, which was filed after the filing date of Heanue (5/14/2020)).
Regarding claim 4, modified claim 7 of U.S. Patent Application No. 16/810,087 but does not disclose operating the electronics comprises receiving respiratory parameters.
However, Heanue teaches (Fig. 1-7) operating electronics comprises receiving respiratory parameters (disposable cartridge 500 includes a RFID tag, and the base unit writes determined respiratory parameters (e.g. breath volume, assay analysis) onto the chip, see paragraph [0061]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified claim 7 of U.S. Patent Application No. 16/810,087 to include operating the electronics comprises receiving respiratory parameters, as taught by Heanue, for the purpose of allowing the disposable to contain analyzed information throughout analysis process in case the disposable is required to travel to different locations (paragraph [0063] Heanue).
Regarding claim 5, modified claim 7 of U.S. Patent Application No. 16/810,087 discloses using the electronics to store patient identification information (paragraph [0049] of Arsenault), but is silent regarding using the electronics to store respiratory parameters. However, Heanue teaches (Fig. 1-7) using the electronics to store respiratory parameters (disposable cartridge 500 includes a RFID tag, and the base unit writes, and therefore stores, determined respiratory parameters (e.g. breath volume, assay analysis) onto the chip, see paragraph [0061]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified claim 7 of U.S. Patent Application No. 16/810,087 to include regarding using the electronics to store respiratory parameters, as taught by Heanue, for the purpose of allowing the disposable to contain analyzed information throughout analysis process in case the disposable is required to travel to different locations (paragraph [0063] Heanue).
Regarding claim 6, modified claim 7 of U.S. Patent Application No. 16/810,087 discloses patient specific identifier, but does not disclose the patient specific identifier comprises one or more of age of a patient, height of the patient, and the body mass index of the patient.
However, Heanue teaches (Fig. 1-7) patient specific information that includes age of the patient (paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified claim 7 of U.S. Patent Application No. 16/810,087 so that the patient specific identifier includes an age of patient, as taught by Heanue, for the purpose of providing additional information to identify the patient who used the device, as well as to allow analysis of patient sample to be analzyed based on patient’s age (e.g. different diseases or conditions are more or less prevalent based on age).

 Response to Arguments
 Applicant’s arguments with respect to claim(s) 1 and 4-6 have been considered but are moot because the new ground of rejection does relies on one or more references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785